DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-10, 13-16 and 18-20 are pending. Claims 11, 12, 17 and 21 cancelled. Claims 6, 19 and 20 are withdrawn. Therefore, Claims 1-5, 7-10, 13-16 and 18 are presented for examination.

Election/Restrictions
Applicant elected with traverse a composition containing R-lipoic acid and pilocarpine HCl in the reply filed on 3/9/2021.  

Election by Original Presentation
Newly amended claims 6, 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original invention was drawn to a product containing lipoic acid and an antimuscarinic or anticholinergic agent. However, Claims 6, 19 and 20 were amended to read on a method for using the product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6, 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
The present application is a continuation of International Patent Application No. PCT/IB2019/050901, which was filed February 5, 2019, which claims the benefit of the Indian provisional Application No. 201841004306 filed on February 5, 2018 and Indian provisional Application No. 201841008091 filed on March 5, 2018.

Information Disclosure Statement
No Information Disclosure Statement was filed with Applicant’s current reply.

Withdrawn Claim Rejections 
The rejection of Claims 1-10, 13-16 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 13-16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. (Experimental Eye Research 120 (2014) 1e9) in view of Tsifetaki et al. (Ann Rheum Dis 2003;62:1204–1207. doi: 10.1136/ard.2002.003889) and Droy-Lefaix et al. (US 2003/0228299).

Claimed invention
Claims 1, 7 and 14 is drawn to a composition comprising an antimuscarinic or anticholinergic agent such as pilocarpine HCl and lipoic acid.

Prior art
Andrade et al. studied the effects of alpha-lipoic acid on the dry eye model. In this study, alpha-lipoic acid treated animals exhibited an antioxidant activity in lacrimal gland and, at the same time, a pro-oxidant activity in corneal tissue. These differential effects resulted in improvement in dry eye and corneal epithelium and restoration of tear production. See p. 8, right column.

Andrade does not expressly teach pilocarpine.

However, pilocarpine is known to be useful for ameliorating eye dryness and it was known that to lipoic acid can be combined with other active ingredients. For example, Tsifetaki teaches that 10 mg daily pilocarpine administered to patients with Sjögren’s syndrome relieved symptoms of eye dryness. See p. 1206, right column. Droy-Lefaix teaches the use of an antioxidant for treating eye disorders. Eye dryness is an eye disorder that’s treated by the invention and R-lipoic acid is an example of the antioxidant. See 0056-57, 0061-0066. The lipoic acid is preferably present in the drug at a concentration of 0.05 µg/ml to 200 µg/ml, preferably of 0.5 µg/ml to 5 µg/ml. See 0065. It has also been used in combination with numerous other active ingredients in oral compositions for its protective effects on the retina, in age-related degeneration, glaucoma and increased ocular pressure. See 0052.

One of ordinary skill in the art would have found it obvious to combine the teachings of Andrade, Tsifetaki and Droy-Lefaix because each concern the treatment of eye dryness by administering a pharmaceutical composition. It would have been prima facie obvious to combine pilocarpine with R-lipoic acid in a composition because Andrade teaches that lipoic acid provided effective treatment of dry eye, Tsifetaki teaches that 10 mg daily pilocarpine administered to patients with Sjögren’s syndrome relieved symptoms of eye dryness while Dro-Lefaix also teaches that lipoic acid is useful for treating eye disorders, e.g., eye dryness, and that it can be combined with other active agents for eye disorders. One of ordinary skill in the art would have found it obvious to combine lipoic acid and pilocarpine in a composition for treating dry eye. Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980): In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).  Conversely, there is no evidence in the record establishing the Applicant's combination of agents is any more effective or in any way different than any single member of that combination.  See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). In this case, both lipoic acid and pilocarpine are described as being useful agents for treating dry eye symptoms. One of ordinary skill in the art would have found it obvious to combine lipoic acid and pilocarpine together to provide a composition for treating dry eye. 

Regarding Claims 2, 3, 7-10, 13, 14, and 16, the prior art suggests the combination of lipoic acid and pilocarpine as outlined above. It is further noted that pilocarpine HCl is taught by Tsifetaki. See p. 1206, right column. Additionally, R-lipoic acid is taught by Droy-Lefaix (described above). 

Regarding the dose range of 0.1-200 mg of pilocarpine in Claims 4 and 15, Tsifetaki teaches that 10 mg daily pilocarpine as outlined above.

Regarding the dose range of 10 mg-2 g of lipoic acid in Claims 5 and 15, Andrade teaches 180 mg/kg/day was administered to the animals. See p. 3, left column, 1st par. Thus suggesting a composition containing 180 mg to provide the dose.

Regarding Claim 18, oral administration is described by Andrade and Tsifetaki.

Response to arguments
Applicant alleges that the claimed invention obtains unexpected enhancement of lens elasticity. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Here, Applicant did not file an affidavit or declaration presenting evidence supporting unexpected results. It is further noted that Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Applicant does not explain data in any declaration. Additionally, the data provided does not indicate each constituent present in each composition or the amounts of the constituents present. One cannot make a determination that unexpected results were obtained because theirs is no clear side-by-side comparison presented.

Applicant also argues that lipoic acid is a highly unstable compound at low pH and would be difficult to use as a pharmaceutical such that one would be deterred from using lipoic acid as described in the instant invention. This is not persuasive because lipoic acid is used in a different pharmaceutical formulations for treating different diseases/conditions including, for example, pharmaceutical compositions for eye dryness. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                      


/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629